Reneé Drake
                                          6240 Kolter Lane
                                          Midlothian, Texas 76065
                                                                             FILED IN
                                                                      5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
January 9, 2015
                                                                      1/9/2015 12:38:18 PM
                                                                            LISA MATZ
Lisa Matz                                                                     Clerk
Clerk of the Court
Fifth Court of Appeals
600 Commerce Street
Suite 200
Dallas, Texas 75202


Re: Court of Appeals Number: 05-15-00016-CV
Trial Court Case Number: DC-14-11551
Style: James David Horton, et al v. Susan McMillion Martin, et al

Dear Mrs. Matz,

Yesterday I received notice from David Langford, the court reporter for the 44th District
Court, of an appeal in the above-mentioned cause. I was out of the office on that day
and Gina Udall, the substitute reporter that I used, was in attendance.

I attempted to reach her yesterday by phone and e-mail to inform her of the appeal. I
attempted again this morning. She called me back. She is in Minnesota on vacation.
From what I found on line, I told her that my understanding is that it is an accelerated
appeal. She will not be back until next week.

 I attempted to contact Mr. Mealer, but he is out of the office until maybe this afternoon.
So I don’t know when the deadline is for the appeal. Therefore, I don’t know if Gina will
need an extension because of the accelerated appeal.

                                          Respectfully submitted,

                                          /s/   Reneé Drake
                                          Reneé Drake